Citation Nr: 0939931	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental or jaw 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.  He was wounded during combat action in 
September 1952, and has been awarded the Purple Heart Medal, 
as well as other decorations.

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

Historically, in September 1952, the Veteran sustained a 
shell fragment wound to his face and head during combat in 
Korea.  He underwent ameliorative surgery on the USS Repose 
the same day, and a second surgery for perforation and 
drainage of the left antral sinus, several weeks later.  
Service connection has been granted for residuals of 
fractures of the left maxillae and left maxillary sinus 
structures, a deflected nasal septum, scars on the right and 
left sides of the Veteran's face, and paresthesia affecting 
his left cheek.  Additionally, a 1968 decision granted 
eligibility for dental treatment of teeth 15 and 16, which 
were injured during the same incident.

The Veteran asserts that he suffers from a "jaw dental 
condition" separate from the disabilities set forth above, 
for which service connection is already in effect.  He has 
not identified the nature of such a condition more precisely, 
despite having been requested to do so.  He has perfected a 
timely appeal to the Board as to the denial of service 
connection for a separate "jaw dental condition," and has 
requested that the VA obtain medical records from the VA 
Medical Center in Columbia, Missouri, to support his claim.  
Initially, for purposes of clarity, we emphasize that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  In other words, if the Veteran's shrapnel wound did 
not cause an actual, current disability, or impairment of his 
jaw or teeth, service connection would be inappropriate.  At 
the moment, the record does not contain any indication that 
the Veteran has current residuals of the shell fragment wound 
other than those for which service connection has already 
been granted.  Thus, the nature of any current jaw disability 
must be identified more precisely, either by the Veteran's 
own description of his disability, or by medical records 
reflecting complaints and treatment of a jaw disability.  If, 
indeed, there is no current disability or impairment, the 
Veteran is hereby informed that no compensation may be paid, 
in the absence of an identifiable disability which is linked 
to his service.

Next, we note that dental disabilities are treated 
differently than medical disabilities in the VA benefits 
system.  Generally, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  In this case, an August 1968 decision 
adjudicated two of the Veteran's teeth, Numbers 15 and 16, as 
having been lost as a result of injuries sustained during 
combat.  This adjudication entitled him to outpatient dental 
treatment only, however.  Review of the June 2008 Statement 
of the Case reveals that the Veteran was not provided with 
the substance of the laws and regulations governing these 
unique dental claims.  Thus, if his claim turns out to 
involve a disability such as treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, or 
periodontal disease, it will need to be adjudicated on this 
basis and the Veteran fully informed of the laws and 
regulations used to adjudicate it.  38 C.F.R. § 19.29.

VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Especially as the Veteran has 
requested that the VA obtain his medical treatment records to 
support his claim, and in light of the confusion as to the 
exact disability at issue, the Board holds that a remand to 
obtain such records is unavoidable.  Although we regret the 
delay caused by a remand, in a case which has been advanced 
on the docket, due process must be accorded to the Veteran.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should request that the 
Veteran identify more precisely the 
nature of the jaw/dental disability he is 
claiming.  The Veteran should also be 
requested to identify the names and 
addresses of all medical care providers 
who have treated him for any jaw and 
dental complaints.  After securing any 
necessary release of information form, or 
updating expired release forms as 
necessary, the RO should obtain these 
records for inclusion in the Veteran's 
claims file.

2.  The RO should obtain all records of 
VA medical treatment for complaints 
involving his jaw and mouth afforded to 
the Veteran by the VA Medical Center in 
Columbia, Missouri, for inclusion in the 
claims file.

3.  AFTER obtaining the above-requested 
information, adjudicators should again 
review the posture of the claim.  IF 
deemed helpful at this point, the veteran 
should be afforded another VA medical or 
dental examination if a more precise 
diagnosis is necessary or to identify a 
nexus to service.  The claims folder must 
be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If the Veteran's claim involves a dental 
treatment benefit, the Veteran must be 
provided with the substance of the laws 
and regulations governing such claims.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

